UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) x Annual Report to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year ended December 31, 2009. o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 000-27773 ASPIRE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Maryland 91-1869317 (State or other jurisdiction (I.R.S. Employer of Incorporation) Identification No.) 18 Crown Steel Drive, Unit #310, Markham, Ontario L3R 9X8 (Address of principal executive offices) Registrant’s telephone number, including area code: (905) 943-9996 Securities registered pursuant to Section 12(b) of the Act: Title of each Class Name of each Exchange on which Registered Not Applicable None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 Par Value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No þ Indicate by check mark whether the Company (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso No þ Check if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained in this form, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of February 18, 2011: was approximately $7,900,000 Indicate the number of shares outstanding of the Company’s classes of common stock as of February 18, 2011: 18,884,419 shares of common stock, par value $0.001 per share. Documents incorporated by reference: None. TABLE OF CONTENTS Page PART I Item 1. Business 1 Item 2. Properties 2 Item 3. Legal Proceedings 2 PART II Item 5. Market for Registrant’s Common Stock and Related Stockholder Matters 2 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 8. Financial Statements and Supplementary Data 6 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 7 Item 9A(T). Controls and Procedures 7 Item 9B. Other Information 8 PART III Item 10. Directors, Executive Officers and Corporate Governance 8 Item 11. Executive Compensation 11 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 12 Item 13. Certain Relationships and Related Transactions 13 Item 14. Principal Accountant Fees and Services 13 Item 15. Exhibits, Financial Statement Schedules 14 PART I ITEM 1. BUSINESS COMPANY HISTORY AND INTRODUCTION Aspire International Inc. (“Aspire” or the “Company”), a Maryland corporation, was formerly known as Perfisans Holdings Inc. (“Perfisans”) before October 25, 2007. Prior to that, the Company was known as Griffin Industries, Inc., which acquired 100% of the capital stock of Perfisans Networks Corporation (“Perfisans Networks”), an Ontario corporation, on December 19, 2003. This transaction was accounted for as a reverse acquisition. We changed our name to Perfisans in conjunction with the reverse acquisition. On October 25, 2007, Perfisans changed its name to Aspire. In June, 2008, we set up a wholly owned subsidiary of Aspire, Mega Bond (Hong Kong) Limited (“Mega Bond”), a Hong Kong company, to develop a China trade business. Mega Bond operated as an independent business unit with its own profit and loss. Mega Bond ceased business operations in the second quarter of 2009.It is management’s intention to close the Mega Bond office in fiscal 2011. In June, 2008 we set up a wholly owned foreign enterprise operation Aspire GuangXi Inc. (“Aspire GuangXi”) in the province of GuangXi, China, in order to operate a mine in GuangXi. Aspire GuangXi is a fully owned subsidiary of Perfisans Networks, and is focused on managing the GuangXi Manganese mining Project. Aspire GuangXi ceased business operations in the second quarter of 2009. For the fiscal year 2009, the Company’s organizational chart was as follows: On 14 February 2011, the Company disposed of its subsidiary Perfisans Networks Corporation, and consequently its primary mining operations, contained in its subsidiary Aspire GuangXi Inc. 1 Additionally, on 14 February 2011, the Company entered into an Asset Purchase Agreement with Candid Global Resources (Hong Kong) Ltd., which agreed to sell 100%of its assets, including the sub-entity known as “Mygos” and related trademarks and intellectual property in exchange for 10,000,000 shares of Aspire. The Company’s primary business operations, purchased as part of this agreement, is the Mygos website (http://www.mygos.net/) which is an online business-to-consumer shopping mall, headquartered in Shenzhen, in the Guangdong province of China. Mygos operates as a platform to allow users to start their own businesses online and currently hosts over 80,000 active stores. EMPLOYEES As of December 31, 2009, the Company had 2 full-time employees in Canada and China. ITEM 2. DESCRIPTION OF PROPERTY Our headquarters are located at 18 Crown Steel Drive, Suite 310, Markham, Ontario, L3R 9X8, in 1,267 square feet of office space leased from an unrelated party. Current rentals are $958.61 per month excluding insurance and other occupancy charges. The lease expires in June 2010. ITEM 3. LEGAL PROCEEDINGS We are not a party to any material legal proceedings and there are no material legal proceedings pending with respect to our property. We are not aware of any legal proceedings contemplated by any governmental authorities involving either our property or us. None of our directors, officers or affiliates is an adverse party in any legal proceedings involving us or our subsidiaries, or has an interest in any proceeding which is adverse to us or our subsidiaries. PART II Item 5. Market for Registrant’s Common Stock and Related Stockholder Matters. Our shares of common stock are quoted on the NASD’s OTC Bulletin Board under the symbol “PFNH”. The symbol was changed to “PFHD” on November 14, 2007 after the 25 to 1 reverse stock split. The symbol was again changed to “APIT” on December 18, 2007. Listed below are the high and low sale prices for the shares of our common stock during the fiscal years ended December 31, 2007, 2008, 2009 and through March 15, 2011, as adjusted to reflect the reverse split of our shares of common stock effectuated on November 14, 2007. These quotations reflect inter-dealer prices, without mark-up, mark-down or commission and may not represent actual transactions. Common Stock High Low Fiscal 2008 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Fiscal 2009 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Through February 18, 2011 2 On February 18, 2011 there were approximately 250 holders of record of our 18,884,419 shares of common stock issued and outstanding. On February 18, 2011 the last sale price of the shares of our common stock as reported on the OTC Bulletin Board was $0.42. DIVIDEND POLICY We have never paid cash dividends and have no plans to do so in the foreseeable future. Our future dividend policy will be determined by our board of directors and will depend upon a number of factors, including our financial condition and performance, our cash needs and expansion plans, income tax consequences, and the restrictions that applicable laws and our credit arrangements then impose. RECENT SALES of UNREGISTERED SECURITIES There were no issuances of unregistered Securities SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY PLANS On February 12, 2004, our board of directors adopted our 2004 Stock Option Plan (the “Option Plan”). The Option Plan provides for the grant of incentive and non-qualified stock options to selected employees, the grant of non-qualified options to selected consultants and to directors and advisory board members. The Option Plan authorizes the grant of options for 10,000,000 shares of our common stock. During the second quarter of fiscal year 2009, the Company cancelled all outstanding stock options, when the Aspire GuangXi mining operation became inactive. CONTRACTUAL OBLIGATIONS AND COMMERCIAL COMMITMENTS: Contractual obligations as of December 31, 2009 are as follows: Contractual Obligations Total Less than 1 year After 1-3 years 3-5 years Thereafter Building leases $ $ $
